Citation Nr: 9930303	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  95-23 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to evaluation in excess of 10 percent prior to 
May 1, 1998, for mitral valve prolapse with arrhythmia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from January to June 1991.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana.  The claims file was subsequently 
transferred to the Cleveland, Ohio, Regional Office (RO).  
This case was previously before the Board and was remanded in 
June 1998. 


FINDING OF FACT

1.  By rating decision in February 1994, the RO established 
service connection for mitral valve prolapse with arrhythmia 
and assigned a 10 percent evaluation; the veteran initiated 
and completed an appeal from that determination. 

2.  By rating decision in February 1998, during the course of 
the appeal on the disability evaluation issue, the RO severed 
service connection for the veteran's mitral valve prolapse 
with arrhythmia; a notice of disagreement was timely received 
and a statement of the case was issued in July 1998, but a 
substantive appeal has not been received to complete an 
appeal on the severance issue. 


CONCLUSION OF LAW

The veteran may not be awarded a retroactive increase or 
additional benefit based on his mitral valve prolapse with 
arrhythmia.  38 C.F.R. § 3.400(o) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal arises from the February 1994 rating 
decision which established service connection for mitral 
valve prolapse with arrhythmia and assigned a 10 percent 
rating, effective June 15, 1991.  The veteran initiated and 
completed an appeal from the assignment of the 10 percent 
rating.  

In February 1998, the RO severed service connection for 
mitral valve prolapse with arrhythmia.  In its June 1998 
remand, the Board observed that a notice of disagreement had 
been received to initiate an appeal from the severance 
action.  The Board directed that a statement of the case be 
issued, and the record shows that a statement of the case was 
duly issued by the RO in July 1998.  However, the record does 
not show that an appeal was completed with a timely 
substantive appeal.  

By regulation, a retroactive increase or additional benefit 
will not be awarded after basic entitlement has been 
terminated, such as by severance of service connection.  38 
C.F.R. § 3.400(o).  The Board is bound in its determinations 
by VA regulations.  38 U.S.C.A. § 7104(c).  In light of the 
fact that service connection was severed for the veteran's 
mitral valve prolapse with arrhythmia, there is no legal 
basis for considering whether a retroactive increase in 
compensation benefits is warranted.   


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

